DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over  US2015/0371829 A1 by Koyama et al (Koyama).

Referring to the claim 1 Koyama Fig1 -11 teaches,  An electrode arrangement (See Fig 3 electrodes 3 dielectric barrier, metal electrodes 4 , 5, 7 )and for forming a dielectric barrier plasma discharge between an electrode fed (item 4, 5) with a high AC voltage by a control device (See Fig 3 and item 6 AC power paragraph [0051]) and a surface (first metal layer item 7) to be treated of an electrically conductive body (item 7 and paragraph 

    PNG
    media_image1.png
    445
    548
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    533
    367
    media_image2.png
    Greyscale

However, Koyama teaches both the electrodes 4, 5 are same size shape and respond equally to AC voltage with opposite polarities.  (See paragraphs [0018] and [0058] and also Fig 3-5 and paragraphs [0065]). Also in claim 1 Koyama teaches using predetermined voltage. (See claim 1).
Hence it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate the different embodiments of 

Referring to the claim 2 modified Koyama reference teaches the electrode arrangement as claimed in claim 1, wherein a sum of the partial high AC voltages fed to the adjacent partial electrodes has a value which is constant over time and which corresponds to a potential of the ground electrode.  (See Koyama do not explicitly teaches this limitation but suggests that in paragraphs [0018] and [0059]  that the partial electrodes item 4, 5 are at same potential with opposite polarities and hence acts as capacitor bank with constant potential with respect to the ground).

Referring to the claim 3 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the at least two the partial electrodes (Fig 3 item 4, 5 electrodes) and the dielectric ( Fig 3 item 3) covering the at least two partial electrodes them have a planar surface  (See Fig 3 and paragraph [0050] where Koyama teaches the partial electrodes and the dielectric are flat and planar surface).

Referring to the claim 4 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the at least two partial electrodes (Fig 3, 4 item 4, 5 partial electrodes Paragraph ) and the dielectric covering (item 3 high flexible 

    PNG
    media_image3.png
    371
    479
    media_image3.png
    Greyscale

Referring to the claim 6 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the bearing side of the dielectric (Fig 3 and 9,  item 3  which is 31+32) facing the surface (item 7 surface to be treated) to be treated has a structure that forms interspaces when the electrode arrangement bears against the surface  to be treated. ( See paragraph  [0053] to [0055]).

Referring to the claim 6 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 But Koyama tis silent on wherein the partial electrodes and the dielectric covering the at least two partial electrodes each  have through openings  which extend through the electrode arrangement in a height direction and are delimited continuously by the dielectric covering the at least two  partial electrodes   However, in paragraphs [0053-0054] and  [0089] and Fig 9 and 10, it would have been obvious to a person with ordinary skill in the art to create through holes in between the gap of the electrodes in order to create large area uniform dielectric barrier discharge. 

    PNG
    media_image4.png
    367
    484
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    430
    497
    media_image5.png
    Greyscale


Referring to the claim 7 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the at least two partial electrodes (Fig 3 item 

Conclusion

Claims 1-7 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/26/2022